DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the amendment filed on 03/16/2021 Applicant amended claims 1, 4, 7, 9, 12-14, 17-20, 24, 27, and 34 and cancelled claim 8. Also, the new claims 36 and 37 were added. Claims 1-7, 9-20, 23-27, and 34-37 are pending; claims 12-20, 24-27, and 34-37 are withdrawn from prosecution for being drawn to non-elected subject matter. Claims 1-7, 9-11 and 23 are currently examined.

Withdrawn claim rejections

Claim Rejections - 35 USC § 102
The rejection of claims 1-4, 10 and 11 under 35 U.S.C. 102(a)(1) as being anticipated by Schor et al. (Ca. Res. 2003) is withdrawn in view of the amendments to the claims.
The rejection of claims 1-4, 10 and 11 under 35 U.S.C. 102(a)(1) as being anticipated by Perrier et al.
The rejection of claims 1-4, 10 and 11 under 35 U.S.C. 102(a)(1) as being anticipated by Solinas et al. is withdrawn in view of the amendments to the claims.
The rejection of claims 1-4, 10 and 11 under 35 U.S.C. 102(a)(1) as being anticipated by Schor et al. (WO99/31233) is withdrawn in view of the amendments to the claims.

Claim Rejections - 35 USC § 103
The rejection of claim 23 under 35 U.S.C. 103 as being unpatentable over Schor et al. (Ca. Res. 2003), Perrier et al., Solinas et al. or Schor et al. (WO99/31233) is withdrawn in view of the amendments to the claims.

Maintained claim rejections

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-7, 10-11 and 23 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
To reiterate, the specification discloses the monoclonal anti-MSF antibody
1G5.3. However, the claims broadly encompass any monoclonal antibody that recognizes and binds to the epitope of the sequence VSIPPRNLGY (SEQ ID NO: 11) or has a 90% identity with an antibody that has disclosed VH and VL or individual CDR sequences without indicating which of the portion of the sequences need to be conserved. The instant specification does not describe representative examples to support the full scope of the claims because the instant specification discloses only one exemplary monoclonal antibody.
On pages 9-10 of the remarks Applicant argues that the claims should now be allowable since the amendment modified the claims as per the indication that the previous claim 9 was objected to as being dependent on a rejected claim but otherwise would have been allowable. The arguments were carefully considered but not found persuasive because in the amended claim 1, the antibody VH and VL are 90% identical identical to the SEQ ID NOs: 14, 13, 12 and 17, 16, 15). The antibody would be fully described by claims the full set of CDRs and not by just one CDR (CDR3) or by less than 100% identity with the CDR sequences. For instance Applicant may claim the antibody by the full set of CDRs and then antibodies that comprise the full set but variable % identities with VH or VL sequences as long as the CDR set is conserved. Alternatively, Applicant may claim the antibody by the epitope that it binds by claiming it as an antibody deposited   under the Budapest convention. Until then, the claims remain rejected as failing to fulfill the written description requirement.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLY GERALD STOICA whose telephone number is (571)272-9941.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ELLY-GERALD STOICA
Primary Examiner
Art Unit 1647


/Elly-Gerald Stoica/Primary Examiner, Art Unit 1647